Exhibit 10.139

 

 

 

May 4, 2006

 

 

Mr. Peng K. Lim

332 Camino Al Lago

Atherton, CA 94027

 

Re: President and Chief Executive Officer of MTI MicroFuel Cells Inc.

 

Dear Mr. Lim:

It is my pleasure to offer you the position of President and Chief Executive
Officer of ("MTI Micro" or the "Company"). In this position you agree to devote
your full business time and energy to the Company and will be responsible for
leading all areas of the Company. You will begin work with the Company by May 8,
2006 (the "Commencement Date"), and report to the Board of Directors ("Board")
of MTI Micro through Steven N. Fischer, CEO and Chairman, Mechanical Technology
Incorporated ("MTI"). You will also be appointed to the Boards of MTI ("MTI
Board") and MTI Micro. This letter agreement sets forth the basic terms of your
employment with the Company.

Base Salary

: Your initial base salary will be $25,000 per month (which annualizes to
$300,000 per year), subject to annual adjustments based on performance. Your
base salary will be paid in accordance with the Company's regular payroll
procedures.



Bonus

: You will be eligible for a bonus arrangement with a targeted annual payout of
40% of base salary payable based on years ("Anniversary Years") between
anniversaries ("Anniversary Dates") of the Commencement Date. For your first
Anniversary Year, $60,000 of the target bonus is guaranteed and will be paid
shortly after completion of that year. You have an opportunity to earn an
additional bonus of $60,000 bonus for your first Anniversary Year upon the
successful completion of performance objectives during the initial Anniversary
Year to which the parties have previously agreed. Nothing in this section is
intended to prevent a greater discretionary bonus in the MTI Micro Board's
discretion. Except as provided below with respect to termination of employment,
you must remain employed through your Anniversary Date to receive a bonus for
the first and any applicable subsequent Anniversary Year then ending. For the
second and any following Anniversary Years during which you remain employed
hereunder, bonus components will be set each year by the MTI Micro Board in its
sole discretion, and the MTI Micro Board will evaluate your performance at the
end of each such year.



Stock Options: On the Commencement Date, you will be granted Stock options to
purchase 650,000 shares of Mechanical Technology Incorporated Common stock at
the price per share on the date of grant, as determined under the MTI 1999
Employee Stock Incentive Plan, as amended September 6, 2002 ("1999 Plan") and
the Mechanical Technology Inc. Stock Incentive Plan (the "1996 Plan"). Terms and
conditions shall be set forth in one or more option agreements. Options will
vest with respect to 162,500 shares immediately upon the Commencement Date (the
"Commencement Options"). Options for an additional 162,500 shares will vest
pursuant to performance-based criteria (the "Performance-Based Stock Options")
and options for 487,500 shares will vest on time-based criteria (the "Time-Based
Stock Options"), as described below:

Performance Vesting

: The Performance-Based Stock Options with respect to 162,500 shares will vest
upon the earlier of determination by the MTI Board that the performance
milestones for this grant with respect to 2007 have been satisfied or December
31, 2008.



Time Vesting

: The Time-Based Stock Options with respect to 325,000 shares shall vest as
follows: at the rate of 6.25% per quarter (20,312.5 options per quarter). The
first vesting shall occur three (3) months after the Commencement Date, with
future vesting occurring each three months thereafter.



All options will have a seven year term, subject to earlier expiration in
connection with ceasing to be employed and under certain other events as
provided under the applicable plan. Unvested options will expire immediately
upon cessation of employment except as provided below or in the applicable plan.
In the event of a Change of Ownership as defined in the 1999 Plan or a Change of
Control as described in the 1996 Plan, the Performance-Based Stock Options and
the Time-Based Stock Options described above and granted under those plans shall
immediately vest and be treated in a manner similar to similarly situated
optionees. Nothing under this letter agreement shall extend the exercisability
of an option beyond its original term nor require MTI or the Company to continue
the existence of an option after a Change in Ownership or Change of Control if
other similarly situated options are being replaced, exercised, cashed out, or
terminated.

Relocation Assistance

: You agree to make reasonable best efforts to relocate your personal residence
to the Albany, New York area no later than July 31, 2006 and, in any event, to
have completed the process of selling and buying your residences by the end of
2006. The Company will pay you a Relocation Allowance of $40,000 for your use in
defraying your moving costs including, but not limited to, packing, moving, and
unpacking of personal goods, insurance and travel for you and your spouse
(including lodging) to your new residence, any temporary living expenses in the
Albany, New York area, meals and lodging, house-hunting trips for your wife, and
your bi-weekly commuting expenses until you have sold your residence in
Atherton, California. The Company will not require you to account for the
Relocation Allowance expenditures.



In addition, the Company will reimburse you for the real estate commission
attributable to the sale of your primary residence in California up to 5% of the
sales price. The Company will also reimburse for reasonable closing costs
associated with the sale of your residence in Atherton, California, up to
$3,000.

To be eligible to receive such payments and/or reimbursements (other than the
Relocation Allowance), you must expenses and submit a written request for
payment and/or reimbursement, along with receipts, invoices and other supporting
documentation as requested by the Company, within the first twelve (12) months
of your employment by the Company. You acknowledge that the Relocation Allowance
will be subject to income and employment taxes, as may the other payments.

You agree that if you voluntarily terminate your employment without Good Reason
or if you are terminated for Cause, each as defined below, in either case within
one year of the Commencement Date, you will repay the Relocation Allowance and
the other amounts set forth in this section within 15 days from the date that
your employment with the Company ends, provided that the repayment on a
voluntary resignation in the absence of Cause will only be on a pro-rated basis
for the number of months unfulfilled during the first 12 months. The Company
reserves the right to offset the amounts owed by you to the Company from any
other amounts otherwise payable by the Company to you.

Other Benefits

: You will be eligible for a four (4) weeks of paid vacation per calendar year,
prorated based on your date of hire and to be taken at such times as may be
approved by the Company, in its sole discretion. The number of vacation days for
which you are eligible shall accrue in accordance with the Company's regular
vacation benefits procedures. The Company currently offers its employees paid
holiday time. You will also be eligible to participate in the standard employee
benefits programs that the Company offers to its employees from time to time,
which currently include medical and dental insurance, a flexible medical and
dependent care spending plan, long-term disability insurance, life insurance and
a 401(k) savings and retirement plan. The Company will pay the full premium, at
standard insurable rates, for $300,000 of Term Life Insurance, while you are
employed and assuming that you are insurable at customary rates. The benefits
made available by the Company, and the rules, terms and conditions for
participation in the benefit plans may be changed by the Company at any time and
from time to time without advance notice.



Proprietary Information, Developments, Non-Competition and Non-Solicitation
Agreement

: During the course of your employment you will be exposed to, and be
responsible for developing, trade secrets and confidential information of the
Company. Therefore, as a condition of your employment, you are required to
execute the Proprietary Information, Developments, Non-Competition and
Non-Solicitation Agreement (the "Non-Competition/Proprietary Information
Agreement"), which is incorporated by reference in its entirety, and is enclosed
for your signature.



No Conflicts

: You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter. The Company has agreed to your
continued service on a specific advisory board and a specific board of
directors, subject to your spending on such service the limited amount of time
agreed between the parties and subject to your compliance with the terms of this
letter agreement and with the Non-Competition/Proprietary Information Agreement.



Effective Date

: This letter agreement shall take effect on the Commencement Date and shall
remain in effect for a period of two (2) years, except as earlier terminated as
described below. It shall be renewed for one-year periods thereafter unless
either party notifies the other of its intention to terminate the agreement at
least 90 days prior to the expiration date.



Termination of Employment

: Both you and the Company shall have the right to terminate your employment for
any reason and for no stated reason. In the event of your employment is
terminated, the Company shall pay you (or in the event of your death, your
beneficiary or estate), in addition to any other amounts payable hereunder: (i)
the full amount of the accrued but unpaid salary you earned through the date of
termination, accrued, unused vacation, and any accrued but unpaid bonus for a
completed prior Anniversary Year; and (ii) any unpaid reimbursement for business
expenses that you are entitled to receive (the "Accrued Entitlements"). The
amounts contemplated above shall be paid as follows: a cash lump sum payment not
later than thirty (30) days following termination, in the case of accrued but
unpaid salary, vacation, and unpaid bonus, and not later than thirty (30) days
following receipt by the Company from you of appropriate documentation
supporting any reimbursable expenses, in the case of reimbursable expenses.



Termination for Cause

: If you are terminated for Cause, the Company will only be obligated to pay you
the Accrued Entitlements other than any accrued but unpaid bonuses. For purposes
of this letter agreement, "Cause" means (i) gross misconduct, gross negligence,
theft, dishonesty, fraud, or gross dereliction of duties by you; or (ii)
indictment on any felony charge or a misdemeanor charge involving theft, moral
turpitude, or a violation of the federal securities laws (whether or not related
to your conduct at work),



Termination Due to Death or Permanent Disability

: If you are terminated because of your permanent disability or your death, you
or your estate will receive:



i) the Accrued Entitlements;

(ii) a pro-rata bonus for the year of termination, based on target bonus for the
year, assuming that the termination occurs at least six months into the
Anniversary Year;

(iii) unvested Time-Based Stock Options shall continue to vest for an additional
quarter;

(iv) unvested Performance-Based Stock Options shall vest as of the date of
termination if the date of termination occurs on or after September 30, 2008;
and

(v) all vested options shall remain exercisable for one year.

Nothing in this section prevents the MTI Micro Board (or other applicable person
or entity) from providing additional vesting or exercisability on death or
disability.

Involuntary Termination by the Company without Cause or Termination by you for
Good Reason

: In the event of your involuntary termination by the Company without Cause or
by you for Good Reason, you shall receive the following: (i) the Accrued
Entitlements; (ii) your regular base salary and your target bonus (in monthly
installments) for a period of twelve (12) months from the date of termination
(the "Salary Continuation Period") and a pro-rata bonus for the year of
termination based on target bonus, regardless of whether you obtain alternative
employment,; (iii) Company-paid COBRA continuation payment, should you elect
continuation, for health, dental, and optical coverages, for a period of one
year or until you obtain equivalent coverage elsewhere, whichever occurs
earlier; (iv) expense in first year of converting your group life insurance
coverage to an individual policy to be paid by the Company (if you choose to
convert to an individual life insurance policy); and (v) continued vesting of
your stock options, at the rate described in the Stock Options section of this
letter agreement (and with full acceleration of the vesting of the
Performance-Based Options), during the Salary Continuation Period with continued
exercisability for all vested options for ninety (90) days following the end of
the Salary Continuation Period.



For purposes of this letter agreement, "Good Reason" means (i) the Company's
failure to renew the agreement at substantially equivalent salary and target
bonus or better, (ii) a significant diminution of your job title,
responsibilities or reporting relationship, or (iii) relocation of your job to a
location outside a 50 mile radius of MTI Micro's office location on the
Commencement Date. As provided above, the MTI Board will appoint you to the MTI
Board and nominate you for election or reelection, but if the public
shareholders fail to elect or re-elect you, your ceasing to be a member of the
MTI Board will not constitute Good Reason for purposes of this letter agreement.

Termination in Connection with Change in Control

. In the event you are involuntarily terminated without Cause or terminate your
employment for Good Reason, in anticipation of (and at the direction of an
acquirer), in connection with, or during the six months immediately following a
Change in Control, as defined in the 1999 Plan, you shall continue to receive
your regular base salary and your target bonus for a period of 12 months from
the date of termination.



In the event of any involuntary termination without Cause or termination for
Good Reason, Section 6 of the Non-Competition/Proprietary Information Agreement
(concerning noncompetition) shall become ineffective at the end of the Salary
Continuation Period, but all other provisions of that agreement shall remain in
full force and effect.

Required Release

. You agree that the Company's payment of severance and acceleration of options
are conditioned on your providing a customary release of all claims relating to
your employment, compensation, and termination and such other matters as the
Company reasonably requests on termination.



Indemnification

. The Company shall indemnify you as an officer, director and employee of MTI
Micro and MTI in the same manner as MTI indemnifies its chief executive officer
(the "MTI CEO") and shall cover you with directors' and officers' liability
insurance coverage during your employment and thereafter in the same manner as
MTI covers the MTI CEO to the extent such coverage is reasonably obtainable.



Attorney Fees

: The Company will pay and/or reimburse you up to $10,000 for the cost of any
attorney's fees you incur in connection with your legal representation
concerning this letter agreement.



Dispute Resolution

: This letter agreement shall be governed by the laws of the State of New York
(without reference to conflict of laws provisions thereof). Any dispute arising
under, or alleging violation of, this letter agreement, including any claim,
charge, or cause of action by you for discrimination under any federal, state or
local employment discrimination law (including, without limitation, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the New York Human Rights Law) or under any
other statute dealing with employment rights, and any common laws claims,
including contract or tort claims, shall be submitted exclusively to and settled
by arbitration under the Employment Dispute Arbitration rules of the American
Arbitration Association. The arbitration shall be held in the County of Albany,
State of New York. The arbitrator shall be chosen in accordance with the
Employment Dispute Arbitration rules of the American Arbitration Association.
The decision of the arbitrator shall be final and binding. In construing or
applying this letter agreement, the arbitrator's jurisdiction shall be limited
to interpretation or application of this letter agreement; the arbitrator shall
not have the power to add to, to delete, or modify any provision of this letter
agreement. Each party shall bear its own expenses in arbitration, except that
the parties shall share the costs of the arbitrator equally. The arbitrator is
hereby authorized to award attorneys' fees to the prevailing party to the same
extent the prevailing party would be entitled to an award of attorneys' fees
pursuant to the above-enumerated statutes, any enforcement provisions contained
in those statutes, or under common law. Both the Company and you expressly waive
any right that either has or may have to a jury trial of any dispute arising out
of or in any way relating to this letter agreement or any breach thereof. The
requirement of submission of claims to arbitration shall not apply to claims for
workers' compensation or unemployment compensation or claims by the Company or
you for temporary restraining orders or permanent injunctions ("temporary
equitable relief") in cases in which such temporary equitable relief would
otherwise be authorized by law, including, but not limited to, claims for
equitable relief arising out of breach of your Non-Competition/Proprietary
Information Agreement.



Taxes; Withholding; 409A

: The Company will reduce its compensatory payments to you for withholding and
FICA taxes and any other withholdings and contributions required by law. You
acknowledge and agree that the Company may revise the timing of payments in this
letter agreement to the extent necessary to comply with Section 409A of the
Internal Revenue Code (the "Code") (although the parties agree that the
provisions of this letter agreement are not intended to be deferred compensation
subject to such section). Entire Agreement; Amendment. You acknowledge that this
letter agreement represents the entire understanding between you and the Company
and any and all prior written or oral discussions and agreements between you and
the Company relating to the subject matter of this letter or your employment
with the Company. This letter agreement cannot be amended except in a writing
signed by both you and an authorized representative of the Company. This letter
is binding on our respective successors and assigns; provided, however, that
your obligations are personal and shall not be assigned by you.



If the foregoing is acceptable, please countersign this letter in the space
provided below. If you have any questions, please feel free to contact me at
(518) 533-2276. We look forward to having you join our team.

Sincerely,

 

/S/Steven N. Fischer

Steven N. Fischer

Chairman and Chief Executive Officer

Mechanical Technology Incorporated

 

Accepted:

 

 

/S/Peng K. Lim

Peng K. Lim

Date: May 4th, 2006

